Case 1-17-45570-nhl

Doc 141 Filed 01/09/19 Entered 01/09/19 11:49:24

GOLDBERG WEPRIN FINKEL GOLDSTEIN LLP

ANDREW W. ALBSTEIN*
ARNOLD I. MAZEL
STEVEN R. UFFNER
HARVEY L, GOLOSTEIN
NEAL M. ROSENBLOOM
KEVIN J. NASH

IRIS A. ALBSTEIN
BARRY E. ZWEIGBAUM
DOUGLAS TAUS
ROBERT W. LO SCHIAVO*
ELIZABETH SMITH *4?
MATTHEW.E, HEARLE
AUBREY E. RICCARD!*
STEPHEN BORDANARO
ANTHONY J. SCHLUR
DANIEL J. SLATZ

 

J. TED DONOVAN
DORAN }. GOLUBTCHIK
MICHELLE A. MCLEOD?
ARTHUR 4. HIRSCHLER
ELI D. RAIDER
HOWARD S. BONFIELD
SERGIO J. TUERO*

JAY E. SIMENS
STEWART A. WOLF*
YAN LAURENCY

ERIK ZARATIN

JOHN P. HOGAN
AVROHOM C. POSEN*

ZACHARY D. KUPERMAN*

JASON D. WEADERHORN
ANNA ARELLANO

NEIL 1. ALBSTEIN*
GREGORY C. RICHMAND
VASILIOS VLAHAKIS

ATTORNEYS AT LAW

22ND FLOOR
1501 BROADWAY

 

Kevin J. Nash, Esq. NEW YORK, N.Y. 10036
: . (212) 221-5700
Direct (212) 301-6944 TELECOPIER (212) 730-4518
Facsimile (212) 221-6532
KNash@GWFGLaw.com OEM SROBERT A. KANDEL.

(OF COUNSEL)

 

EMANUEL GOLDBERG (1904-1988)
JACK WEPRIN (1930-1996)
BENJAMIN FINKEL (1905-1986)

 

* ALSO MEMBER OF NEW JERSEY BAR
*ALSO MEMBER OF TEXAS BAR
t ALSO MEMBER OF MASSACHUSETTS BAR

1
January 9, 2019 °® ALSO MEMBER OF FLORIDA AND WASHINGTON DC BAR

Via ECF

Hon. Nancy H. Lord

United States Bankruptcy Court
271 Cadman Plaza East
Brooklyn, NY 11201-1800

Re: Voras Enterprise, Inc.
Case No. 17-45570 (NHL)

Dear Judge Lord:

I write in reference to the confirmation hearing scheduled for tomorrow, January 10, 2019. As
you recall, my firm represents 619 Throop Acquisitions LLC, the proposed purchaser. At the
last hearing on December 13, 2018, the Court requested that I file a letter on the docket
confirming various options relating to the Brooklyn Legal lease. I realize that this letter was
requested to be filed earlier, but the negotiations are still progressing, and J was unavailable until
this week.

During the last hearing, I laid out various scenarios, some of which are still viable, and the
parties are continuing to negotiate a resolution that works for everyone. Because these
discussions are on-going, I am requesting an adjournment of the confirmation hearing for
approximately one week’s time or so, subject to the availability of the Court and other counsel.

I have discussed this request with the Debtor’s counsel, Allen Kadish, Esq., who requested that I
file this letter.

Very truly yours,

/s/ Kevin J. Nash, Esq.
